DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: force applying driver in claim 1 (first instance).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The force applying driver will be interpreted as described in par. 0021 of applicant’s published specification, “the force applying driver 130 may be a motor, and driving modes of the motor may include motor driving, hydraulic driving, artificial muscle driving, pneumatic driving, etc.” or equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190336383) in view of Ikeuchi (US 20100010639)
Regarding Claim 1, Song teaches a force applying auxiliary device (see at least movement assistance system 100 in par. 0015 and Fig. 1) comprising: 
a sensor group comprising at least one first sensor and at least one second sensor, wherein the at least one first sensor is disposed on a first side of the force applying auxiliary device, and the at least one second sensor is disposed on a second side of the force applying auxiliary (see at least multiple pressure sensors disposed on the lowest step boards 110L and 110R in par. 0015, see also step boards 110L and 110R being on left and right sides in Fig. 1); 
a processor coupled to the sensor group (see at least processing circuit 200 electrically coupled to the pressure sensors in par. 0015) and 
a force applying driver controlled by the processor (see at least “The processing circuit 200 can transmit a control signal for controlling the knee motor 170L, the knee motor 170R, the hip motor 160L and/or hip motor 160R” in par. 0015), 
wherein the processor collects motion posture data of a user according to the at least one first sensor and the at least one second sensor (see at least processing circuit 200 receiving the data detected from the pressure sensors in par. 0018 ), and 
determines whether a motion of the user is unbalanced according to the motion posture data (see at least using the pressure sensors under both of the user’s feet for calculating the COP of the user and estimating the user’s balance state in par. 0021), and 
when determining that the motion of the user is unbalanced, the processor selects at least one of a plurality of preset abnormal patterns as a specific abnormal pattern according to the motion posture data (see at least processing circuit using calculated COP and equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, all COP value ranges indicating balance states other than “ZE” are interpreted as determining a user is unbalanced and are preset abnormal patterns indicating the type of unbalance), and 
controls the force applying driver to provide a force by using the specific abnormal pattern (see at least correction torque determined based on balance state and used to determine the assistive torque in par. 0041-0044 and assistive torque applied to at least one of the motors to help the user keep their balance in par. 0019-0021, the assistive torque at the knee and hip is interpreted to provide a force on the user’s leg and transmitted to the ground that helps the user keep their balance), 
Song does not appear to teach the following, but Ikeuchi does teach:
wherein a force difference between a first force applied to a first side foot of the user and a second force applied to a second side foot of the user is adjusted based on a difference between sampling values of the at least one first sensor and the at least one second sensor (see at least measuring the treading forces at each foot by force sensors in par. 0013 and the target shares of the supporting force against the floor side from the device distributed between the right and left legs according to the ratio between the measured treading force on the user’s right leg and on the user’s left leg in par. 0029, note the support forces from the walking assistance device against the floor side is interpreted to be the forces on each foot).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Song to incorporate the teachings of Ikeuchi wherein the ratio between measured treading forces at each foot is used to determine the share of the total support force that the walking assistance device provides at each foot. The motivation to incorporate the teachings of Ikeuchi would be increase stability in the feed-back controlled system (see par. 0036).
Regarding Claim 2, Song as modified by Ikeuchi teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis). Song further teaches wherein the first side and the second side are opposite to each other (see at least left and right sides identified for the step boards in par. 0015 and in Fig. 1 interpreted as opposite each other).
Regarding Claim 5,  Song as modified by Ikeuchi teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis). Song further teaches:
wherein the processor compares a result of calculating the sampling values of the at least one first sensor and the at least one second sensor through a calculation formula corresponding to the preset abnormal pattern with a threshold value corresponding to the preset abnormal pattern, so as to determine whether to select the preset abnormal pattern as the specific abnormal pattern (see at least equation (1) for calculating COP coordinates with the value from pressure sensors on each foot plate in par. 0022, see also equations (2) and (3) comparing the COP coordinates to thresholds for each balance state in par. 0025).
Regarding Claim 6, Song as modified by Ikeuchi teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis). 
Song further teaches wherein the at least one first sensor or the at least one second sensor comprises: 
an angle sensor configured to detect an angle change of a foot at a position where the angle sensor is located (see at least motor encoders monitoring the joint angle, angular velocity, and angular acceleration of the knee motors in par. 0018, note due to the configuration of the lowest step boards being a fixed radius from the knee and the user’s feet being fixed on the step boards, this is interpreted to detect the angle change of each foot).
Song does not appear to explicitly teach the following, but Ikeuchi does teach:
an acceleration sensor configured to detect an acceleration change at a position where the acceleration sensor is located (see at least acceleration sensor 80 in par. 0190 and Fig. 1); 

Regarding Claim 7, Song as modified by Ikeuchi teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis).  Song further teaches wherein the force applying driver comprises 
a first knee motor on the first side and a second knee motor on the second side (see at least knee motors 170L, 170R in par. 0015 and Fig. 1), and the force applying auxiliary device further comprises 
at least one strap (see at least buckle fastener 131 in par. 0015 and Fig. 1 interpreted as a strap), 
an exoskeleton frame (see at least support structure parts 130, 140L/R, 150L/R in par. 0015 and Fig. 1 interpreted to collectively make up an exoskeleton frame), and 
at least one protector (see at least lowest step boards 110L/R in par. 0015 and Fig. 1, interpreted as protectors of the feet).
Regarding Claim 8, Song teaches a control method of a force applying auxiliary device (see at least Fig. 7), wherein the force applying auxiliary device comprises 
a sensor group, and the sensor group comprises at least one first sensor disposed on a first side of the force applying auxiliary device and at least one second sensor disposed on a second side of the force applying auxiliary device (see at least multiple pressure sensors disposed on the lowest step boards 110L and 110R in par. 0015, see also step boards 110L and 110R being on left and right sides in Fig. 1), the control method comprising: 
collecting motion posture data of a user according to the at least one first sensor and the at least one second sensor (see at least processing circuit 200 receiving the data detected from the pressure sensors in par. 0018 ); 
determining whether a motion of the user is unbalanced (see at least using the pressure sensors under both of the user’s feet for calculating the COP of the user and comparing with balance state ranges in par. 0021); 
when it is determined that the motion of the user is unbalanced, selecting at least one of a plurality of preset abnormal patterns as a specific abnormal pattern according to the motion posture data in response to determining that the motion of the user is unbalanced (see at least processing circuit using calculated COP and equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, all balance states other than “ZE” are interpreted as determining a user is unbalanced and are preset abnormal patterns indicating the type of unbalance); and 
controlling a force applying driver to provide a force by using the specific abnormal pattern (see at least correction torque determined based on balance state and used to determine the assistive torque in par. 0041-0044 and assistive torque applied to at least one of the motors to help the user keep their balance in par. 0019-0021, the , 
Song does not appear to teach the following, but Ikeuchi does teach:
wherein a force difference between a first force applied to a first side foot of the user and a second force applied to a second side foot of the user is adjusted based on a difference between sampling values of the at least one first sensor and the at least one second sensor (see at least measuring the treading forces at each foot by force sensors in par. 0013 and the target shares of the supporting force against the floor side from the device distributed to between the right and left legs according to the ratio between the measured treading force on the user’s right leg and on the user’s left leg in par. 0029, note the support forces from the walking assistance device from the floor side is interpreted to be the forces on each foot).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method taught by Song to incorporate the teachings of Ikeuchi wherein the ratio between measured treading forces at each foot is used to determine the share of the total support force that the walking assistance device provides at each foot. The motivation to incorporate the teachings of Ikeuchi would be increase stability in the feed-back controlled system (see par. 0036).

Claim 3-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as modified by Ikeuchi and Jang et al (US 20180235831).
Regarding Claim 3, Song as modified by Ikeuchi teaches the force applying auxiliary device as claimed in claim 1 (see Claim 1 analysis). Song further teaches further comprising: 
a plurality of preset motion posture samples, wherein the processor compares the preset motion posture samples with the motion posture data of the user to determine whether the motion of the user is unbalanced (see at least processing circuit using calculated COPX and COPY and comparing with COPX and COPY ranges in equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, the range values for each balance state are interpreted as preset motion posture samples).
While it is obvious that the values in equations (2) and (3) of Song would be stored in some type of memory, Song and Ikeuchi do not appear to teach the following, but Jang does teach a database comprising a plurality of preset motion posture samples (see at least database with classified gait patterns based on a plurality of gait tasks including step-ascending motion, step-descending motion in par. 0074-0075) 
wherein the processor compares the preset motion posture samples in the database with the motion posture data of the user (see at least determining the type of gait task currently performed by the user based on currently measured joint motion information and pattern classification based learning models in par. 0068-0069)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Song as modified by Ikeuchi to incorporate the teachings of Jang wherein there is a database 

Regarding Claim 4,  Song as modified by Ikeuchi and Jang teaches the force applying auxiliary device as claimed in claim 3 (see Claim 3 analysis). 
Song already teaches wherein when determining that the motion of the user is unbalanced, the processor further compares the abnormal posture samples with the motion posture data of the user to determine whether the motion of the user is unbalanced (see at least processing circuit using calculated COP and equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, note all of the COP ranges except those indicating a balance state of zero shift are interpreted as determining that the motion of the user is unbalanced and are abnormal posture samples indicating the type of unbalance),
 Song and Ikeuchi do not appear to explicitly teach the following, but Jang does teach the processor further sorts the collected motion posture data of the user into abnormal posture samples, and stores the abnormal posture samples in the database (see at least constructing a plurality of databases by classifying gait patterns based on a plurality of gait tasks and storing the classified gait patterns in databases in par. 0074-0075). 
wherein when determining that the motion of the user is unbalanced, the processor further sorts the collected motion posture data of the user into abnormal posture samples, and stores the abnormal posture samples in the database. The motivation to incorporate the teachings of Jang would be to control the walking assistance apparatus in a gait mode appropriate for the determined gait task (see par. 0076), which increases efficiency.
Regarding Claim 9, Song as modified by Ikeuchi the control method as claimed in claim 8 (see Claim 8 analysis). Song further teaches wherein the step of determining whether the motion of the user is unbalanced comprises: 
comparing a plurality of preset motion posture samples with the motion posture data of the user to determine whether the motion of the user is unbalanced (see at least processing circuit using calculated COPX and COPY and comparing with COPX and COPY ranges in equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, the range values for each balance state are interpreted as preset motion posture samples).
a plurality of preset motion posture samples in a database (see at least database with classified gait patterns based on a plurality of gait tasks including step-ascending motion, step-descending motion in par. 0074-0075)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method taught by Song as modified by Ikeuchi to incorporate the teachings of Jang wherein there is a database with pre-stored gait patterns used to classify the type of gait the user is currently engaged in. The motivation to incorporate the teachings of Jang would be to control the walking assistance apparatus in a gait mode appropriate for the determined gait task (see par. 0076), which increases efficiency.

Regarding Claim 10, Song as modified by Ikeuchi and Jang teaches the control method as claimed in claim 9 (see Claim 9 analysis), further comprising: 
Song already teaches when it is determined that the motion of the user is unbalanced, and the step of determining whether the motion of the user is unbalanced further comprises comparing the abnormal posture samples in the database with the motion posture data of the user to determine whether the motion of the user is unbalanced (see at least processing circuit using calculated COP and equations (2) and (3) to determine “balance states of “N”, “WN”, “ZE”, “WP”, and “P” indicating shifting degrees of negative, weakly negative, zero shift, weakly positive and positive respectively” in par. 0025, note all of the COP ranges except those indicating a balance .
Song and Ikeuchi do not explicitly teach the following, but Jang does teach:
 sorting the collected motion posture data of the user into abnormal posture samples, and storing the abnormal posture samples in the database (see at least constructing a plurality of databased by classifying gait patterns based on a plurality of gait tasks and storing the classified gait patterns in databases in par. 0074-0075). 
Given that Song already teaches comparing abnormal posture samples with the current motion posture data of the user to determine if the user is unbalanced, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method taught by Song as modified by Ikeuchi to incorporate the teachings of Jang wherein the walking assistance apparatus constructs a plurality of databases by classifying measured gait patterns based on gait task and storing them in databases, in order to arrive at wherein when determining that the motion of the user is unbalanced, the processor further sorts the collected motion posture data of the user into abnormal posture samples, and stores the abnormal posture samples in the database. The motivation to incorporate the teachings of Jang would be to control the walking assistance apparatus in a gait mode appropriate for the determined gait task (see par. 0076), which increases efficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lamson et al (US 20210177687) discloses a skiing exoskeleton .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.